DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 6-21, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claim 1 recites, “A method for treating a subject… comprising… (iii) administering a therapeutic agent capable of treating the cancer to the test subject whose concentration of the signature compound in the bodily sample indicates that the subject is suffering from the cancer.” 
This judicial exception is not integrated into a practical application because the claim limitations must affirmatively recite an action that affects a particular treatment or prophylaxis for a disease or medical condition; if the limitation does not actually provide a treatment or prophylaxis, it is merely intended use of the claimed invention or a field of use limitation, and cannot integrate a judicial exception under the “treatment or prophylaxis” consideration (see MPEP §2106.04(d)(2)). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because only "a therapeutic agent capable of treating the cancer" is recited. Without specifying which therapeutic agent is indicated by performing the method, abstract reasoning by one of ordinary skill in the art would be required for selection of an appropriate therapeutic agent.
Additionally, a step “(ii) comparing the concentration of the signature compound with a reference concentration of the signature compound” is an abstract idea requiring logic and reasoning which could be performed by a human or black box computer. 


	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 6-8, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (WO 2004/006766) in view of Spanel et al. ("Quantification of trace levels of the potential cancer biomarkers formaldehyde, acetaldehyde and propanol in breath by SIFT-MS," 24 July 2008), hereinafter Spanel, further in view of Stritzker et al. (US 2009/0180955), hereinafter Stritzker. The combination of Pan, Spanel, and Stritzker shall be referred to as modified P-S-S. 
Regarding claim 1, Pan discloses a method for treating a subject ([0002]-[0004]) suffering from cancer ([0003], [0032], claim 2), the method comprising: 
(i) detecting, in a bodily sample from a test subject (obtaining a fluid sample from the subject) ([0011]), the concentration of a signature compound (ammonia and carbon dioxide) ([0010]-[0011]) resulting from the metabolism, by a cancer-associated microorganism (bacteria, [0011]; H. pylori, [0032]), of at least one substrate (urea) in a composition previously administered to the subject (delivering a source of urea to the gastrointestinal tract of the subject) ([0011]); and
wherein an increase in the concentration of the signature compound compared to pre-administration of the composition (urea) previously administered to the subject indicates a presence of bacteria ([0062]).
However, Pan is silent on (ii) comparing the concentration of the signature compound with a reference for the concentration of the signature compound in an individual who does not suffer from the cancer, wherein an increase or a decrease in the concentration of the signature compound compared to the referenc
Spanel discloses the analogous art of detecting cancer biomarkers including formaldehyde, acetaldehyde and propanol (abstract). Spanel teaches that comparing the levels of biomarkers between an individual suspected of having cancer and a healthy control enables differentiation between a healthy subject and a cancerous subject and enhanced amounts of certain biomarkers in the breath of cancer patients reveals potential biomarkers specific to cancers such as tumors (p. 2, col. 2, para. 3 – p. 3, col. 1, para. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Pan to include comparing the concentration of the signature compound with a reference for the concentration of the signature compound in an individual who does not suffer from cancer, wherein an increase or a decrease in the conecentration of the signature compound compared to the reference, indicates that the subject is suffering from the cancer for the benefit of differentiating between a healthy subject and a cancerous subject (Spanel: p. 2, col. 2, para. 3 – p. 3, col. 1, para. 1)
However, modified Pan-Spanel is silent on a method comprising a step (iii) administering a therapeutic agent capable of treating the cancer to the test subject whose concentration of the signature compound in the bodily sample indicates that the subject is suffering from the cancer.
Stritzker discloses the analogous art of detecting a bacteria in a subject and for detecting a site, disease or condition in a subject using said bacteria such as tumors, tumor tissues, and metastases (abstract). Stritzker teaches utilizing bacteria at sites of proliferation, such as cancer tissues, to metabolize a compound thus producing a measurable marker (the bacteria express an endogenous thymidine kinase and the radiolabeled compound binds to the thymidine kinase. In some examples the thymidine kinase phosphorylates the radiolabeled compound) ([0012]) and that measuring the quantity of bacteria accumulated at a site of proliferation (such as a site of cancer) may evaluate the efficacy of a therapy or treatment for a disease or disorder such as tumors, tumor tissues, or metastases ([0128], [0152]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Pan-Spanel to include administering a therapeutic agent capable of treating the cancer to the test subject whose concentration of the signature compound in the bodily sample indicates that the subject is suffering from the cancer for the benefit of evaluating the efficacy of a therapy or treatment for a disease or disorder such as tumors, tumor tissues, or metastases (Stritzker: [0128], [0152]).
	Regarding claim 2, modified P-S-S discloses a method further comprising providing the subject with the composition comprising the at least one substrate which is suitable for metabolism by the cancer-associated microorganism into the signature compound (delivering a source of urea to the gastrointestinal tract of the subject) (Pan: [0011], [0062]).
	Regarding claim 4, modified P-S-S discloses a method wherein the cancer-associated microorganism is associated with gastric cancer and wherein the cancer is gastric cancer (Pan: H. pylori infected persons have a 2- to 6-fold increased risk of developing gastric cancer) ([0003]).
Regarding claim 6, modified P-S-S discloses a method wherein the composition comprising the at least one substrate (urea), which is suitable for metabolism -3-Application No.: 16/766,956Filing Date:May 26, 2020by the cancer-associated microorganism into the signature compound (Pan: [0062]), is ingestible by the subject (administration is by oral ingestion of urea) (Pan: [0038]). 
Regarding claim 7, modified P-S-S discloses a method wherein the composition comprising the at least one substrate is: (i) in the form of a capsule that is designed to degrade at a certain position with the gastrointestinal tract, thereby offering targeted release of the at least one substrate (A preferred optional component is one which delays gastric emptying, thereby increasing the length of time that the administered urea is present in the stomach) (Pan: [0038]); or (ii) is a solid (solid tablets or capsules), fluid or liquid (liquid solutions or emulsions), which is swallowed (oral ingestion of urea) (Pan: [0038]).
Regarding claim 8, modified P-S-S discloses a method wherein the at least one substrate is an E number (urea, urea is E927b) (Pan: [0011], [0062]).
Regarding claim 10, modified P-S-S discloses a method wherein the cancer-associated microorganism is a bacterium (Pan: bacteria, [0011]; H. pylori, [0032]).
Regarding claim 11, modified P-S-S discloses a method wherein the cancer-associated microorganism forms part of the microbiome of the test subject (The present invention generally provides a method… for the detection of a bacteria in a subject) (Pan: abstract, [0001], [0010]).
Regarding claim 12, modified P-S-S discloses a method wherein the cancer-associated microorganism is Streptococcus, Lactobacillus, Veillonella, or Prevotella (Stritzker: [0133]).
Regarding claim 14, modified P-S-S discloses a method wherein the cancer-associated microorganism is E. coli (Escherichia coli) (Stritzker: [0133]).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pan, Spanel, and Stritzker, as applied to claim 1 above, and further in view of Sohrabi et al. ("Volatile Organic Compounds as Novel Markers for Detection of Bacterial Infections," 28 May 2014), hereinafter Sohrabi. The combination of modified P-S-S and Sohrabi shall be referred to as modified P-S-S-S.
Regarding claim 15, modified P-S-S is silent on a method wherein the signature compound is a volatile organic compound (VOC).
Sohrabi discloses the analogous art of detecting bacterial infection by means of biomarkers in the form of volatile organic compounds (VOCs) (abstract). Sohrabi teaches that Bacterial VOCs provide sensitive and specific biomarkers for bacterial detection in human specimens and culture media (abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of modified P-S-S to further include wherein the signature compound is a volatile organic compound (VOC) for the benefit of providing a sensitive and specific detection of bacterial detection in human specimens (Sohrabi: abstract). 
Regarding claim 16, modified P-S-S-S discloses a method wherein the volatile organic compound (VOC) is selected from a group consisting of: acetic acid, ethanol,  acetone, acetic acid, phenol, or acetaldehyde (Sohrabi: see Table 1, p. 2).
Regarding claim 17, modified P-S-S-S discloses a method wherein the VOC is selected from a group consisting of: aldehydes (acetaldehyde) and alcohols (phenol) (Sohrabi: see Table 1, p. 2).

Claims 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Spanel and Stritzker, as applied to claim 1 above, and further in view of Karaseva (RU 2472445, published 20 January 2013, cited from the English translation provided by Espacenet and paragraph numbers inserted for citation).
Regarding claim 9, modified P-S-S is silent on a method wherein the composition comprises one or more substrates selected from the group consisting of: glucose, sorbitol, lactose tyrosine, glutamic acid, glycerol, citric acid and acetic acid, or any combination thereof.
Karaseva discloses the analogous art of clinical diagnostics of stomach cancer (para. 1.). Karaseva teaches that cancer cells actively break down glucose and release lactic acid and therefore glucose may be administered as a substrate that can be used to detect the presence of cancer cells given that bacteria metabolize the glucose and produce a detectable metabolite, lactic acid, in a much higher concentration than in the absence of a cancerous process in the stomach (para. 20.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of P-S-S to include wherein the composition comprises glucose for the benefit of detecting cancer process in the stomach (Karaseva: para. 20.). 
Additionally, given the teachings of Karaseva and Pan administering urea as the substrate (delivering a source of urea to the gastrointestinal tract of the subject) (Pan: [0011]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of P-S-S to include wherein the composition comprises one or more substrates selected from the group consisting of: sorbitol, lactose tyrosine, glutamic acid, glycerol, citric acid and acetic acid, or any combination thereof, for the benefit of providing a desired substrate which produces a metabolite of interest to detect a cancer in progress (Karaseva: para. 20.; Pan: [0011]).
Regarding claim 25, modified P-S-S is silent on a method wherein the composition comprises the compositions recited by claim 25. 
Karaseva discloses the analogous art of clinical diagnostics of stomach cancer (para. 1.). Karaseva teaches that cancer cells actively break down glucose and release lactic acid and therefore glucose may be administered as a substrate that can be used to detect the presence of cancer cells given that bacteria metabolize the glucose and produce a detectable metabolite, lactic acid, in a much higher concentration than in the absence of a cancerous process in the stomach (para. 20.). Karaseva further recognizes the concentration of glucose as a result-effective variable which produces a desired amount of metabolite (20 ml of a 40% solution of glucose is used as a test load to increase the formation of lactic acid) (para. 21.). 
MPEP §2144.05 Part II Subpart B defines a result-effective variable as a variable which achieves a recognized result and which its optimal or workable ranges might be discovered through routine experimentation. Further, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the result-effective variable of glucose concentration to be at a concentration of about 7000mg/100mL and 20000mg/100mL, or between about 9000mg/100mL and 17000mg/100mL, or between about 11000mg/100mL and 15000mg/100mL, for the benefit of producing a desirable amount of detectable metabolite (Karaseva: para. 21.) and detecting cancer (Karaseva: para. 20.).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Spanel and Stritzker, as applied to claim 1 above, and further in view of Buszewski et al. ("Identificaiton of volatile organic compounds secreted from cancer tissues and bacterial cultures," 03 May 2008), hereinafter Buszewski, and further in view of Meng et al. ("Human Gut Microbiota and Gastrointestinal Cancer," 21 February 2018). Meng is relied upon as an evidentiary reference demonstrating the association between different cancers and different bacterial strains was known before the effective filing date of the claimed invention and the claimed priority date of 27 November 2017.
Regarding claim 13, modified P-S-S is silent on a method wherein the cancer-associated microorganism is S. pyogenes, Klebsiella pneumoniae, Lactobacillus acidophilus, or any combination thereof. 
Buszewski discloses the analogous art of determination of volatile organic compounds (VOCs) excreted by stomach tissue and bacteria culture (abstract). Buszewski teaches that bacteria may cause carcinogenic changes in cells and characterizing volatile organic compounds (VOCs) in the breath of patients enables non-invasive, painless, and sensitive diagnosis of many cancers such as lung, breast, and gastric cancers (p. 89, col. 1, para. 2) and places patients on a path for treatment (p. 93, col. 2, para. 2). Buszewski further teaches that said VOCs are generated during metabolic processes of bacteria (p. 88, col. 2, para. 4 bridging to p. 89) and that by studying the VOC profiles, a pathological state may be established (p. 93, col. 1, para. 5 to col. 2, para. 1). 
Meng provides evidence that specific associations between cancers and bacterial strains was known before the effective filing date of the claimed invention and the priority date of 27 November 2017: Esophageal squamous cell carcinoma (ESCC) and Firmicutes (Lactobacillus acidophilus); and Barrett’s esophagus and Enterobacteriaceae (Klebsiella pneumoniae) (Table 1, p. 35, “Esophageal cancer”, references [65, 71-76] pre-date the priority claim of 27 November 2017).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of P-S-S to include wherein the cancer-associated microorganism is S. pyogenes, Klebsiella pneumoniae, Lactobacillus acidophilus, or any combination thereof, by performing routine experimentation or optimization to select a specific strain of bacteria given its specific association with a specific cancer (Meng: Table 1, p. 35, “Esophageal cancer”), and for the benefit of enabling non-invasive, painless, and sensitive diagnosis of many cancers such as lung, breast, and gastric cancers (Buszewski: p. 89, col. 1, para. 2) and placing patients on a path for treatment (Buszewski: p. 93, col. 2, para. 2).

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Spanel and Stritzker, as applied to claim 1 above, and further in view of Buszewski.
	Regarding claims 18-21, modified P-S-S is silent on methods wherein the cancer is as recited by claims 18-21, wherein the composition comprises a substrate which is as recited by claims 18-21, which is metabolized to a signature compound as recited by claims 18-21, optionally which is analyzed to indicate the presence of bacterial microorganisms as recited by claims 18-21. 
Buszewski discloses the analogous art of determination of volatile organic compounds (VOCs) excreted by stomach tissue and bacteria culture (abstract). Buszewski teaches that bacteria may cause carcinogenic changes in cells and characterizing volatile organic compounds (VOCs) in the breath of patients enables non-invasive, painless, and sensitive diagnosis of many cancers such as lung, breast, and gastric cancers (p. 89, col. 1, para. 2) and places patients on a path for treatment (p. 93, col. 2, para. 2). Buszewski further teaches that said VOCs are generated during metabolic processes of bacteria (p. 88, col. 2, para. 4 bridging to p. 89) and that by studying the VOC profiles, a pathological state may be established (p. 93, col. 1, para. 5 to col. 2, para. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of P-S-S to include a method wherein the composition comprises a substrate as recited according to one of claims 18-21, which is metabolized to a signature compound (corresponding to said recited substrate according to one of claims 18-21), by performing routine experimentation or optimization to select the specific signature compound (VOC) that corresponds to the carcinogenic bacteria (Buszewski: p. 88, col. 2, para. 4 bridging to p. 89) of the particular type of cancer recited by claims 18-21, which would also require optionally analyzing the presence of bacterial microorganism of interest, for the benefit of enabling non-invasive, painless, and sensitive diagnosis of many cancers such as lung, breast, and gastric cancers (Buszewski: p. 89, col. 1, para. 2) and placing patients on a path for treatment (Buszewski: p. 93, col. 2, para. 2).

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/           Examiner, Art Unit 1796                                                                                                                                                                                             
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797